JOHNSON, Judge,
concurring.
This appeal was submitted to our Court without argument. Father and Mother each filed cross-appeals. Father’s appeal was discontinued on February 2, 1997. Mother contends that the trial court miscalculated arrearages owing on her child support obligation.
I agree with my distinguished colleagues that the standard of review in child support cases is abuse of discretion. Ball v. Minnick, 538 Pa. 441, 448, 648 A.2d 1192, 1196 (1994). An abuse of discretion is not merely *1325an error of judgment, but rather a misapplication of the law or an unreasonable exercise of judgment. Landis v. Landis, 456 Pa.Super. 594, -, 691 A.2d 939, 940 (1997). A finding that the trial court abused its discretion must rest upon a showing by clear and convincing evidence, and the trial court will be upheld on any valid ground. Id.
The Opinion of Judge Donald E. Machen relies on the Hearing Summary of the hearing officer in determining the amount of ar-rearages due by Mother. After my review of the Opinion and the Hearing Summary, I am unconvinced that Mother has demonstrated any abuse of discretion by Judge Machen. The amount of support is determined by reviewing the agreement between the parties. I would decline to trace the history of the merger or incorporation of agreements into divorce decrees and the impact of the 1988 and 1990 amendments to the Divorce Code, because these issues have not been raised by Mother in her Brief.
I agree that the order of support must be affirmed since Mother has not established any abuse of discretion by the trial court.